In re State Farm Fire & Casualty Company; — Defendant; Applying for Writ of Certiorari and/or Review, Parish of Deso-to, 11th Judicial District Court Div. C, No. 58,687; to the Court of Appeal, Second Circuit, No. 34,020-CA.
Writ granted. The decision of the Court of Appeal is reversed and set aside. The judgment of the trial court, granting State Farm’s motion for summary judgment is reinstated for the reasons enunciated by the trial court.
CALOGERO, C.J., would grant and docket.
KIMBALL and JOHNSON, JJ., would deny the writ.